DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 03/03/2022, is acknowledged.  
Applicant has previously elected with traverse the invention of Group I, claims 1-11, drawn to an oral dispersible film.  
Claims 1-11 and 13-17 are pending in this action.  Claims 12 and 18 have been cancelled previously.  Claims 13-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 4, 6, 13 have been amended.  Claims 1-11 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IN2018/050007, filed January 4, 2018, which claims benefit of foreign priority to IN201741000424, filed January 4, 2017.  .

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being obvious over Barnhart et al., US 2005/0118217 (hereinafter referred to as Barnhart), in view of Zerbe et al., US 2003/0053962 (hereinafter referred to as Zerbe).  
As a first note, with regard to the limitation “the film is produced by twin screw hot melt extrusion method” (Claim 1), the examiner interprets this to be a product-by-process limitation.  To this point, it is noted that product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Barnhart teaches films that rapidly disintegrated in the oral environment and release an active ingredient without discomfort to the oral mucosa (Tile; Abstract), wherein said films may include:
(a) 2-20 wt% of maltodextrin (Claims 18-20; Para. 0025 as applied to claim 1);
(b) 2-35 wt% of hydroxypropyl cellulose (Claims 1-5; Para. 0018, 0022 as applied to claims 1 and 8);
(c) 3-30 wt % of plasticizer such as sorbitol, polyethylene glycol, glycerin/glycerol (Claims 22, 23; Para. 0028 as applied to claims 1, 2, 5); 
(d) up to 60 wt% of active ingredient(s) such as menthol, vitamins, caffeine, isosorbide dinitrate, risperidone, benzocaine, chlorpheniramine maleate, clemastine fumarate, diphenhydramine HCl, promethazine HCl, loratadine, cetirizine, aspirin, acetaminophen, etc. (Para. 0024, 0040 as applied to claims 4, 8);
Barnhart teaches that said films may include additional additives, e.g., (i) 0.43 wt% of citric acid (i.e., a saliva stimulating agent; Example 1 as applied to claim 9);  (ii)  microcrystalline cellulose; sodium lauryl sulfate, polysorbate 80/tween (i.e., anti-sticking agent; Para. 0032 as applied to claim 11);  (iii) 2-11 wt% of sucralose; sucrose  (i.e., sweetener; Para. 0029; Examples as applied to claim 11);  (iv) preservatives (Para. 0041);  (v)  sodium carboxymethyl cellulose, sodium alginate (i.e., mucoadhesive agent; Para. 0018 as applied to claim 11);  (vi)  5% of orange flavor, fruit flavors (Example 2 as applied to claim 11);  (vii)  9 wt % of triacetin, ethanol, (i.e., lubricant; Para.0028; Examples as applied to claim 11).
Barnhart teaches that said films have a thickness of 0.02-1.2 mm (Claim 12; Para. 0038 as applied to claims 1, 6); and/or disintegrate in 20-60 seconds after contact with a mucous membrane (Claim 10; Para. 0012 as applied to claim 7).  Barnhart also teaches that said films are produced by melt extrusion method (Para. 33 as applied to claim 1).
Regarding the maltodextrin-to-hydroxypropyl cellulose ratios recited in claim 1, it is noted that Barnhart provides several examples of compositions, wherein a weight ratio of maltodextrin-to-hydroxypropyl cellulose (here as Klucel JF) is, e.g., 2 (example 8), 1.4 (example 9), 1.28 (example 10), 2.4 (example 22), 2.5 (example 27).  
Barnhart does not teaches the use of maltodextrin in concentration of 28-65 wt% (claims 1, 8), and also does not teach the weight ratios as recited in claims 3 and 8.
Zerbe teaches rapidly disintegrating flavored film that quickly and completely disintegrates upon contact with mucosal tissue in the oral cavity of a human, wherein said films include (i) 20-70 wt % of hydroxypropyl cellulose, (ii) 5-70 wt% of maltodextrin, and (iii) up to 60 wt % of a flavor ingredient (Abstract; Claims1-10; Para. 0015-0017).  
Zerbe teaches that said compositions may include sorbitol, glycerin, propylene glycol (i.e., plasticizer; Para. 0019; Examples);  menthol and/or other flavoring ingredients (i.e., active agent; Claim 10; Para. 0028); and additional components, e.g., sodium alginate, sodium carboxymethyl cellulose among the others (Para. 0020).  Zerbe provide example of compositions, wherein weight ratio of maltodextrin-to-hydroxypropyl cellulose is 0.92 (Para. 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high concentrations of maltodextrin as taught by Zerbe preparing oral dispersible films as taught by Barnhart.  One would do so with expectation of beneficial results, because Zerbe teaches the combinations of hydroxypropyl cellulose and maltodextrin (i.e., a modified starch) that provide improved solubility properties, enable rapid disintegration of the film upon contact with low levels of moisture, and allow to impart a localized burst of flavor(s)/active agent(s) upon administration.  With regards to the relative concentrations as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,248,146 - teaches films that rapidly disintegrate in the oral environment and may include 0-99 wt% of maltodextrin (Para. 14), 0.5-99 wt% of hydroxypropyl cellulose (Para. 7-10), in combination with other additives, e.g., plasticizer. 

Response to Arguments
Applicant's arguments, filed 03/03/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that the cited references do not recognize maltodextrin-to-hydroxypropyl cellulose weight ratios as a result effective variable, the following should be noted:
All cited references are drawn to the same field of endeavor that is films that rapidly disintegrate in the oral environment and may include maltodextrin, hydroxypropyl cellulose, plasticizer, and other additives.  
Barnhart teaches rapidly disintegrating films comprising claimed compounds present in amounts that overlap or close to the claimed ranges, and provide examples wherein said ratio is in the range of 1.2-2.5 (see above).  
Zerbe teaches rapidly disintegrating films comprising claimed compounds and also teaches that combinations of hydroxypropyl cellulose and maltodextrin allows improving solubility properties, enabling rapid film disintegration upon contact with low levels of moisture, and allows to impart a localized burst of flavor(s)/active agent(s), identifying thereby the relative concentrations of said compounds as result effective variables.  To this point, it is noted that a reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Preda 159 USPQ 342 (CCPA 1968); In re Van Mater 144 USPQ 421 (CCPA 1965); In re Jacoby 135 USPQ 317 (CCPA 1962); In re LeGrice 133 USPQ 365 (CCPA 1962).
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the high concentrations of maltodextrin as taught by Zerbe preparing oral dispersible films as taught by Barnhart, because Zerbe teaches that said approach can be used for providing/controlling film properties, e.g., the film disintegration, release of active agent.  
Regarding the Declaration under 37 CFR 1.132 (filed 01/05/2022) that shows that films comprising maltodextrin and hydroxypropyl cellulose in weight ratios of 3 (trial 6) and 1.87 (trial 7) have a good folding endurance and disintegration time, it has been noted (see Advisory Action, filed on 02/10/2022) that one skilled in the art would understand that properties of multicomponent systems depends on compounds included as well as on concentrations of said compounds that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  Therefore, it is expected that different compositions might have different properties.  The determination of suitable or effective concentration/composition (for providing/controlling properties of compositions) can be and usually is determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, it is noted that the applicant shows that same compositions/films works better than others, but does not explain what is unexpected.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615